Title: From John Adams to William Branch Giles, 22 December 1812
From: Adams, John
To: Giles, William Branch



Dear Sir
Quincy December 22nd 1812

I thank you for your favor of the 5th and the two valuable Pamphlets inclosed.
The speech I read with Pleasure in the time of it, and, have now read it again, with close attention…I know not what fault to find with either. In reading the Letter to the house of Delegates, I fancied myself sometimes reading Pascal upon peace in his disputes with the “Preists, and sometimes Locke upon Stilling fleet.
If your sentiments concerning Instructions are not perfectly Orthodox mine have been all my lifetime perfectly heretical: for I have never read any thing in which, the subject was more judiciously annalyzed nor the result more rationally established according to the sense in which I have always understood it and practised upon it, particularly in the negotiation of the peace in 1782-3.
I am so far from believing that the two or three causes of discontent, hinted in my Letter are the only ones, that I enter feelingly into all your apprehension expressed in the 18th and 19th pages of your Letter to the Virginia delegates. During the first 12 years, I thought the southern Gentleman pursued a course to weather the general government; during the last twelve, the northern gentleman have too faithfully copied the Example. When and where it will end I must leave to heaven, to the honest feelings of the Nation, and to their cool reflections, if any such remain:
The Question of the constitutionality of the Bank of the U.S. has been so often discussed that I can say nothing now. I have always considered the Bank as one of the capital Errors of the first administration. My Friend Washington for I shall always call him my friend, tho he was the cause of my overthrow—had never been conversant, in the studies of coin, commerce, or Finance. He depended upon the two Morris’s, Robert and Governeur. If these ever understood, the only honest principle of Banks which I do not believe that either of them ever did they introduced and established & propagated, by Law a system of Iniquity, with their eyes open. The just principles of Coins and Banks are founded in science as certain as Mathematics and every system founded on them is as capable of demonstration as any proposition, in the Euclid. Every honest “Bank bill represents its nominal value of gold, or, silver in the vaults. Every dollar issued in paper beyond the amount of the precious metals in the Vaults, represents nothing and is a dishonest fraudulent, swindling dollar. It cheats; it picks the Pocket of some to put it in the purses of others. It is no better than a counterfeit bill. It is not so good as a dollar counterfeited in Lead, washed with silver.
In the 28th. page you quote Mr Lloyd; an accurate authority in such matters for the calculation of Fifty Millions of Bank Paper in circulation in the United States, when the specie for its support did not exceed Ten Millions and that daily diminishing. How then are five Paper Dollars for one in specie! How are we to understand this? do ten millions comprehend all the precious metals in the vaults of the Bank and all the little silver change that is abroad! I believe the whole will not amount to more. How then are 5 paper Dollars for one silver one.
Johnny Nokes puts one hundred dollars into a Bank in silver He annually receives the interest of 5 hundred dollars. Here is an annually interest of Thirty percent upon his Capital indeed of forty if his dividend is 8 per Cent to every holder of the Bank stock, upon an average. The most enormous emolument to individuals at the expence of the public, that ever was endured by an enlightened Nation. This is worse than Paper Money: because the depreciation is at the expence of the public for the emolument of a few individuals: whereas the depreciation of old Tenor & new Tenor, and continental currency accrued to the public….Since Mr Lloyds emolument estimate the monstrous Banks of Massachusetts and New York have been erected and how many more I know not. where will this end? Will Bank bills depreciate, 40, 70, 100 for one like continental currency and at last die in a consumption? or in convulsions? this was once made a Party subject. But it cannot now for republicans have plunged as deep in the Gulph as Federalists.…We are you know the most enlightened people upon Earth: yet I am confident there is not a Burgomaster Schepen or councellor in the obscurest City of Holland who would not demonstrate, at first sight the Ignorance, the Folly and iniquity of our whole system of Banks. Millions of examples are lost upon us. Woods Half pence, Laws System, The Missisippy Bubble our currencies &c &c. Since this Letter was begun one of my Grand daugters picked up Voltaires Hist of Charles 12th: same which I read some 60 year ago. Opening here and there a leaf as it lay on the table I hit upon the 8th book near the end, 250th page of the English translation. Degorts who gave to silver the value of copper: so that a peice of Copper whose intrinsic value was only a half penny, should when stamped with the Kings mark, pass for 40 pence. here was a gain of 80 for one to the King: Our Bank profits are only forty for one to the Club.…All kinds of merchandise and provisions, having risen to an immoderate price. De Gorts was obliged to increase the quantity of copper coin. In a Monarchy Hamilton’s fate would have been like that of De Gorts: but in our Republic thousands & tens of thousands have been as ignorant and as guilty as either.
How are we to manage a War with this deceitful Medium There is no honest money but standard silver and gold,…—
My invariable opinion has been that all Banks should have been prohibited by the constitution to the separate states: and the congress limited to one Bank of deposit with branches in each state: the whole limited to ten millions o Dollars. But such a plan is now Chimerical; and this war must now accumulate a debt five times as great as it would have done if we had an honest and rational Currency.…I am but too apprehensive with you, that there are many other causes of discontent but as I am not in a situation to know their extent and details, it becomes me to leave them to others who are nearer and more competent.
I observed with concern and sorrow, the proceedings of your constituents. This country and our forms of Government which must have their course, opens vast views of ambition to every ey and fascinating temptations to every passion. The aged & experienced & the middle aged too, find younger generations rising after them ardently coveting their places and not very delicate in the choice of measures to supplant them and shove them off the stage: every man who has gone before you has experienced this: and you must expect it in your turn as a thing of course.Your employments are too important and your moments too precious to the public to be wasted: and therefore I pray you to give yourself no farther concern about answering my Letters. A line dropped in a leisure moment, if you have any will always be agreeable to your humble servant
John AdamsWe are acting over again the old play of Canada, first represented in 1775 & 1776 I will draw the paralel if you wish it. One thing at least is clear. We must forever maintain a superiority of Naval Power upon the Lakes and Water communications.
